DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments dated 7/20/22 and 10/3/22 are acknowledged. Any rejection or objection from the 4/21/22 office action that is not addressed below is withdrawn based on the amendments.
Previously, Group 1 and the species that is GT-11350 (SEQ ID NO:57) were elected.
The elected species was found to be free of the prior art. There is no adequate teaching in the prior art of the elected species nor is there any motivation to modify the prior art to arrive at the specific structure of the elected species which comprises the pentapeptide SCHYG along with other residues including 2-benzothiazolylalanine.
The search was extended and prior art found as set forth below. 
As amended, claim 10 reads on the elected species and has been included in the instant examination.
	Claim 11 is drawn to a non-elected species since it requires a different X1 (the elected species is such that X1 is Ac).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/22.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/22.
Claim 1 has been canceled.
	Claims 2-10 and 12 are being examined.

Priority
This application is a 371 of PCT/JP2019/035949 09/12/2019 and claims foreign benefit of JAPAN 2018-172497 09/14/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/9/22 has being considered by the examiner.

Claim Rejections - 35 USC § 112
	This rejection is a new rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As amended, claim 2 recites ‘two sulfur atoms in the two c groups’. Formula II recites 2 ‘c’ within the formula but also includes X1 and X2 which can be ‘c’. It is unclear if formula II of claim 2 is such that only 2 ‘c’ residues are possible (by referring to ‘the two c groups’) or if more than 2 ‘c’ groups are possible (by defining X1 and X2 broadly). As such, the structure of formula II is unclear and none of the dependent claims clarify the claim scope.

Claim Rejections - 35 USC § 102
Claims were previously rejected under 102 based on the reference cited below. Since the claims have been amended (claim 2 recites that A6 is not Trp for example) a new rejection is set forth below. As amended, claim 10 reads on the elected species and has been included in the instant examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-3, 6, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (‘Identification of a 13 amino acid peptide mimetic of erythropoietin and description of amino acids critical for the mimetic activity of EMP1’ Biochemistry v37 1998 pages 3699-3710; ‘Johnson’; previously cited).
Johnson teach EPO mimetic peptides (abstract). Johnson teach a peptide called EMP14 of sequence GGTYSCHFGPLTFVCKPQGG and teach binding data of such peptide (Table 1 on page 3703). Johnson teach that all peptides were amidated at the C-terminus (page 3700 last paragraph).
	In relation to claim 2, EMP14 is of formula I and is such that X1 is 3 amino acids G, T and Y (further, claim 2 recites ‘peptide with’ which is interpreted as open language); X2 is 3 amino acids P, Q and G; A1 is F (where Ra1 is alkylene-aryl); A2 is G; A3 is P; A4 is L; A5 is T; A6 is F (where Ra1 is alkylene-aryl); A7 is C and A8 is K.
	In relation to claim 3, EMP14 is of formula I and is such that A2 is G.
In relation to claim 6, EMP14 is of formula I and is such that A4 is L.
In relation to claim 10, EMP14 is of formula I and is such that A2 is G; A3 is P; A5 is T; A7 is C and A8 is K.
In relation to claim 12, Johnson teach that all peptides were amidated at the C-terminus (page 3700 last paragraph).

Claim Rejections - 35 USC § 103
Claims were previously rejected under 103. Since the claims have been amended, new rejections are set forth below.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (‘Identification of a 13 amino acid peptide mimetic of erythropoietin and description of amino acids critical for the mimetic activity of EMP1’ Biochemistry v37 1998 pages 3699-3710; ‘Johnson’) in view of Koide et al. (‘The importance of being tyrosine: lessons in molecular recognition from minimalist synthetic binding proteins’ ACS Chem Biol May 2009 v4(5) printed as pages 1-16; ‘Koide’).
Johnson teach EPO mimetic peptides (abstract). Johnson teach a peptide called EMP14 of sequence GGTYSCHFGPLTFVCKPQGG and teach binding data of such peptide (Table 1 on page 3703).  Johnson teach that all peptides were amidated at the C-terminus (page 3700 last paragraph).
	Johnson does not specifically make a peptide meeting all the limitations of claims 4-5 and 7.
	Johnson does teach that the data demonstrate that other residues at the Phe8 equivalent position (instant A1) are functionally well tolerated (page 3707 first complete paragraph especially the last sentence). Johnson teach that the Phe8 residue is not conserved in selected sequences (page 3700 first paragraph). Table 4 shows sequences with Phe8 (EMP1) and sequences with a substituted Phe8 (EMP35 and EMP36).
	Further, Johnson teach making a L to M substitution (compare EMP34-EMP36 Table 4) where such compounds have improved binding properties. Johnson recognize that the L residue had significant variability in the phage selected clones (page 3703 last sentence of last complete paragraph).
	Koide teach that the properties of tyrosine make it the amino acid that is most effective for mediating molecular recognition with applications for binding proteins (abstract and page 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Johnson because Johnson does teach that the data demonstrate that other residues at the Phe8 equivalent position are functionally well tolerated (page 3707 first complete paragraph especially the last sentence). With respect to which amino acid to substitute, Koide teach that the properties of tyrosine make it the amino acid that is most effective for mediating molecular recognition with applications for binding proteins (abstract and page 6). When making such substation into other compounds such as EMP14 of Johnson (see beneficial properties of this compound in Table 1) the resulting sequence is GGTYSCHYGPLTFVCKPQGG. Further, since Johnson teach making a L to M substitution (compare EMP34-EMP36 Table 4) results in compounds with improved binding properties and recognize that the L residue had significant variability in the phage selected clones (page 3603 last sentence of last complete paragraph) one would have been motivated to make such substitution in other compounds including EMP14 the result is GGTYSCHFGPMTFVCKPQGG. One would have had a reasonable expectation of success since methods of peptide synthesis are known (see page 3700 of Johnson last paragraph).
In relation to claim 2, EMP14 is of formula I and is such that X1 is 3 amino acids G, T and Y (further, claim 2 recites ‘peptide with’ which is interpreted as open language); X2 is 3 amino acids P, Q and G; A1 is F (where Ra1 is alkylene-aryl); A2 is G; A3 is P; A4 is L; A5 is T; A6 is F (where Ra1 is alkylene-aryl); A7 is C and A8 is K.
	In relation to claim 3, EMP14 is of formula I and is such that A2 is G.
In relation to claim 6, EMP14 is of formula I and is such that A4 is L.
In relation to claim 10, EMP14 is of formula I and is such that A2 is G; A3 is P; A5 is T; A7 is C and A8 is K.
In relation to claim 12, Johnson teach that all peptides were amidated at the C-terminus (page 3700 last paragraph).
	In relation to claims 4-5, when making a substitution as discussed above the result is GGTYSCHYGPLTFVCKPQGG which is such that A1 is Y
In relation to claim 7, when making a substitution as discussed above the result is GGTYSCHFGPMTFVCKPQGG which is such that A4 is M

Claims 2-3, 6, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (‘Identification of a 13 amino acid peptide mimetic of erythropoietin and description of amino acids critical for the mimetic activity of EMP1’ Biochemistry v37 1998 pages 3699-3710; ‘Johnson’) in view of Rowe et al. (‘Stability of non-proteinogenic amino acids to UV and gamma irradiation’ International Journal of Astrobiology v18 October 8 2018 pages 426-435; ‘Rowe’).
Johnson teach EPO mimetic peptides (abstract) and teach uses such as supporting erythropoiesis (first paragraph after abstract). Johnson teach a peptide called EMP14 of sequence GGTYSCHFGPLTFVCKPQGG and teach binding data of such peptide (Table 1 on page 3703).  Johnson teach that all peptides were amidated at the C-terminus (page 3700 last paragraph).
	Johnson does not specifically make a peptide meeting all the limitations of claim 8.
	Johnson teach aromatic residues at position 13 including Trp and Phe which support binding and activity via a hydrophobic core (page 3708 paragraph connecting columns 1-2 and Table 1).
	Rowe teach that substituting non-proteinogenic amino acids often significantly increases the stability of the resulting proteins by increased stability of a hydrophobic core (page 433 first paragraph) and specifically teach 5-Cl-Trp (figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Johnson because Johnson does teach uses of the peptides such as supporting erythropoiesis (first paragraph after abstract) where peptide stability would be desired. Since Johnson teach aromatic residues at position 13 including Trp and Phe which support binding and activity via a hydrophobic core (page 3708 paragraph connecting columns 1-2 and Table 1) and Rowe teach that substituting non-proteinogenic amino acids often significantly increases the stability of the resulting proteins by increased stability of a hydrophobic core (page 433 first paragraph) and specifically teach 5-Cl-Trp (figure 3) one would have been motivated to substitute 5-Cl-Trp for Trp at the 13th position (for example resulting in GGTYSCHFGPLT(5-Cl-Trp)VCKPQGG). One would have had a reasonable expectation of success since methods of peptide synthesis are known (see page 3700 of Johnson last paragraph).
In relation to claim 2, EMP14 is of formula I and is such that X1 is 3 amino acids G, T and Y (further, claim 2 recites ‘peptide with’ which is interpreted as open language); X2 is 3 amino acids P, Q and G; A1 is F (where Ra1 is alkylene-aryl); A2 is G; A3 is P; A4 is L; A5 is T; A6 is F (where Ra1 is alkylene-aryl); A7 is C and A8 is K.
	In relation to claim 3, EMP14 is of formula I and is such that A2 is G.
In relation to claim 6, EMP14 is of formula I and is such that A4 is L.
In relation to claim 10, EMP14 is of formula I and is such that A2 is G; A3 is P; A5 is T; A7 is C and A8 is K.
In relation to claim 12, Johnson teach that all peptides were amidated at the C-terminus (page 3700 last paragraph).
	In relation to claim 8, when making a substitution as discussed above the result is GGTYSCHFGPLT(5-Cl-Trp)VCKPQGG which is such that A6 is 5-Cl-Trp.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Response to Arguments – 102/103
Applicant's arguments filed 7/20/22 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that the claims have been amended, the amended claims are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658